     Case 2:20-cv-00671-WKW-JTA Document 36 Filed 09/03/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

RICHARD M. CLARK, #306 258,             )
                                        )
             Plaintiff,                 )
                                        )
                                        )
       v.                               )      CASE NO. 2:20-CV-671-WKW
                                        )                [WO]
COMMISSIONER JEFFERSON S.               )
DUNN; SHERRY PRICE, assistant           )
prison commissioner; CELESTE            )
HUNTER, RN program                      )
administrator; and WEXFORD              )
HEALTH SOURCES, INC.,                   )
                                        )
             Defendants.                )

                                    ORDER

      On August 12, 2021, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 35.) Upon an independent review of

the record, it is ORDERED as follows:

      (1)   The Recommendation (Doc. # 35) is ADOPTED; and

      (2)   This action is DISMISSED without prejudice.

      An appropriate final judgment will be entered separately.

      DONE this 3rd day of September, 2021.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
